     Case 3:21-cv-00294-L-BN Document 7 Filed 03/25/21                   Page 1 of 2 PageID 27



                           IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

EDUARDO M. GARCIA,                                 §
                                                   §
                 Petitioner,                       §
v.                                                 §    Civil Action No. 3:21-CV-294-L-BN
                                                   §
DIRECTOR, TDCJ-CID,                                §
                                                   §
                 Respondent.                       §

                                               ORDER

        The Findings, Conclusions and Recommendation of the United States Magistrate Judge

(“Report”) (Doc. 5) was entered on February 11, 2021. The Report recommends that the court deny

Petitioner’s Motion to Proceed In Forma Pauperis (“Motion”) (Doc. 4) and dismiss without prejudice

this habeas action under Federal Rule of Civil Procedure 41(b) for failure to prosecute and comply

with a court order if Petitioner fails to pay the $5 filing fee within 21 days of any order accepting the

magistrate judge’s recommendation or within some other reasonable time set by the court.

        Petitioner filed objections to the Report, which were docketed on March 2, 20201 (Doc. 6).

Petitioner contends that he should not be required to pay the $5 filing fee because his prison account

currently has less than that amount in it, and he will be denied due process if not allowed to proceed

with this action. He does not dispute, however, the magistrate judge’s finding that his account in the

past six months had $450 deposited into it. While he disagrees with the magistrate judge’s

determination that this reflects his ability to pay the $5 filing fee without incurring undue financial

hardship, he offers no evidence to the contrary. Accordingly, the court overrules Petitioner’s

objection.



Order – Page 1
  Case 3:21-cv-00294-L-BN Document 7 Filed 03/25/21                    Page 2 of 2 PageID 28



       Having considered the Motion (Doc. 4), record in this case, and Report, and having

conducted a de novo review of that portion of the Report to which objection was made, the court

determines that the findings and conclusions of the magistrate judge are correct, and accepts them

as those of the court. Accordingly, the court denies Petitioner’s Motion and directs him to pay the

$5 filing fee no later than April 15, 2021, if he wishes to proceed with this action. Failure to do so

will result in dismissal without prejudice this action, pursuant to Rule 41(b), as a result of

Petitioner’s failure to prosecute and comply with a court order.

       It is so ordered this 25th day of March, 2021.



                                                      _________________________________
                                                      Sam A. Lindsay
                                                      United States District Judge




Order – Page 2
